Metcalf, J.
It is admitted by the counsel for the commonwealth, that the section of the statute, on which this indictment is framed, was intended to punish the malicious and wanton breaking of glass which is part of a building. And it is argued by him, that the words used in the indictment, being the same as those in the statute, must be held to have the same meaning. But this does not necessarily follow. The meaning of words in a statute may be, and not unfrequently must be, ascertained by examination of the context *415In the present case, it is from the context that the words “ glass in a building ” are understood, on all hands, to mean glass which is part of a building. But the court, in ascertaining the offence with which the defendant is charged, cannot look beyond the words of the indictment itself. If those words do not sufficiently charge the offence which the statute was meant to punish, the indictment is fatally defective. 2 Hawk. c. 25, § 111; Commonwealth v. Slack, 19 Pick. 304; Commonwealth v. Clifford, 8 Cush. 215; Commonwealth v. Stout, 7 B. Monr. 247. We are, therefore, of opinion that the indictment in this case will not sustain a judgment against the defendant. For aught that the indictment shows, the glass, which he is charged with having maliciously and wantonly broken, may have been panes of glass which were not a part of any building.
Judgment arrested.*

 A similar decision was made in Middlesex, October term, 1854. Commonwealth v. Benjamin F. Lindsay. A complaint, made before a justice of the peace, by Joseph Shattuck, alleged that the defendant, at a time and place named in the complaint, “ a certain quantity of window glass, in a building not his own, but attached to the realty of said Shattuck, of the value of five dollars, of the property of the said Shattuck, did then and there wilfully and wantonly break and destroy by throwing stones at the same.” Upon this complaint the defendant was tried and convicted in the court of common pleas, and brought the case to this court by bill of exceptions. And in this court, upon the motion of the defendant, judgment was arrested.
J. M. Randall, for the defendant.
J H. Clifford, (attorney-general,) for the commonwealth.